Case 1:19-cv-00535-MSM-LDA Document1 Filed 10/10/19 Page 1 of 15 PagelID #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

Le ati \o hi SOM,

 

 

(Write the full name of each plaintiff who is filing
this complaint. Ifthe names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.) ,

 

-against- .
Lt & te Bada +t a
+! IG Pex i dew £ Sly

 

Dee wohment eA Ali

(Write the full name of each defendant who is
being sued If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

Cormplaint fb a Civil Case 20

Case No.
(to be filled in by the Clerk’s Office)

 

Jury Trial: OO Yes OU No
(check one)

CA19- 535

 
Case 1:19-cv-00535-MSM-LDA Document1 Filed 10/10/19 Page 2 of 15 PagelD #: 2

The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintith named in the complaint. Attach

 

 

 

 

 

additional pages if needed.
Name cata ole Lt Se. 7
Street Address 93 Aum G ST Be ieee
City and County co id VIEL.
State and Zip Code _ Chacle sla: a9
Telephone Number (i? - 4R6 ~46 BS
E-mail Address .

 

B. The D efendant(s)

*

Provide the information below for each defendant named in the complaint,

whether the defendant is an individual, a government agency, an organization, or .
a corporation. For an individual defendant, include the person’s job or title @f
known). Attach additional pages if needed.

Defendant No. 1
| Name ¥. 5/06 C dae xa Z
Job or Title ii vor .
Gf known)
. Street Address ‘De h clon
- City md Comty Proowdence. ~ EE
State and Zip Code 2 hal & f / A192:
Telephone Number

' E-mail Address
Gf known)

gt

 

 

Defendant No. 2

Name

Job or Title
(if known) — ;
Street Address Jf 2}
City and County je

 

 

 

 

 
Case 1:19-cv-00535-MSM-LDA Document 1 Filed 10/10/19 Page 3 of 15 PagelD #: 3

State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 3

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 4

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

~O. Basis for Jurisdiction

3} , gs}

 

 

 

Chatman _

| wae ot. BAR

DB

 

)

 

 

hel
Be eee Ht 2.

 

3

 

 

Federal courts are courts of limited jurisdiction (limited power). Generally, only two ..
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. Ina diversity of citizenship case, no defendant may be a citizen of the same State

as any plaintiff,

 
Case 1:19-cv-00535-MSM-LDA: Document 1 Filed 10/10/19 Page 4 of 15 PagelD #: 4

‘ What is the basis for federal court jurisdiction? (check all that apply)

[Y Federal question (] Diversity of citizenship
Fill out the paragraphs in-this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

18 use out, firbiele 25, aad 21 of she ea
Duck aad (memtcce oP 17K betw
The. Emit a _WMeegeco and th gets
of Are ica , Ath fc pn tt Geek 7 mens

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

 

 

 

 

‘Ll, The Plaintiff(s)

a, If the plaintiff is an individual

  
  
 
 

The plaintiff, (name) Ass ah Pees i: ~is a citizen of
the State of (name) Jib c

, is incorporated.

 

3

 

as its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional, plaintiff)

2. The Defendant(s) a

ae

sw

 
  
  

a
a, If the defendast isan individual
The defendant, (name) | , is a citizen of

 

e State of (name) . Oris a citizen of
(foreign nation)

 

 

 
Case 1:19-cv-00535-MSM-LDA Document1 Filed 10/10/19 Page 5 of 15 PagelID #: 5

b. If the defendant is a corporation

The defendant, (name) , is
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

 

 

 

Ud. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff s rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed. .

Sen Mache d Abdi

 

 

 

 

 

 
Case 1:19-cv-00535-MSM-LDA Document1 Filed 10/10/19 Page 6 of 15 PagelD #: 6

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order, Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

Soe Abached Mach ut

 

 

 

 

Certification and Closmg

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11,

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-’ iA
related papers may be served, I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 40/7 / _, 20/7
LISA
Signature of Plaintiff

Printed Name of Plaintiff L btiutis ) Ay /-< 4 Rh CL 1-30¥

B. For Attorneys

Date of signing: » 20.

 

 
Case 1:19-cv-00535-MSM-LDA Document1 Filed 10/10/19 Page 7 of 15 PagelD #: 7

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm
Address

Telephone Number
E-mail Address

 

 

 

 

 

 

 

 
Case 1:19-cv-00535-MSM-LDA Document1 Filed 10/10/19 Page 8 of 15 PagelD #: 8

. CONTINUATION PAGES
The Defendant(s) - Contmuation

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title Gf
known). Attach additional pages if needed.

Defendant No. 5

&

Name “

Job or Title Rac ae Ht
(if known)

Street Address 5)
‘City and County L
State and Zip Code |
Telephone Number
E-mail Address

(if known)

 

 

 

 

 

 

Defendant No. 6

 

 

 

Name re:
Job or Title ee 4
Gf known)

Street Address

City and County

 

Defendant No. 7

Nameé Q Bas 4 st 47

Job or Title S Ses (
(if known)

Street Address )
City and County

State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 
Case 1:19-cv-00535-MSM-LDA ‘Bocttint 2 Fi ols bate 9 of 15 PagelD #: 9°
: , 4 ‘ Zt, “| £, rn
Defendant No. 8 Sceachels a as

 

 

 

Name cots

Job or Title Ridae Ht 522.
(if known) ©

Street Address ))

City and County JV

 

Statement of Claim - Continuation

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought, State how each defendant was involved and what each defendant did that
caused. the plaintiff harm or violated the plaintiff s rights, including the dates and places
of that involvement or conduct, If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

Lee Attached Aiblay d

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-00535-MSM-LDA Document1 Filed 10/10/19 Page 10 of 15 PagelD #: 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

 
D0535-MSM-LDA Document 1 Filed 10/10/19 Page 11 off

  

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

 

Affidavit of Fact

Date: 8 Safar 1441: [10 October, 2019]
Affiant: Amirah Amarilis Amaara Atiyah Bey

Address: RISE OF THE MOORS — 23 Acorn Street, 3"! Floor, Providence RI 02903

Notice to the agent is notice to the principal, notice to the principal is notice to the agent. UCC I -202: notice, knowledge. An instrument is
deemed in law filed at the time it is delivered to the clerk. See Biffe v. Morton Rubber., Inc., 785 8.W. 2d 143, 144 (tex. 1990).

On 6 Safar 1441, October 5", 2019 (Gregorian Calendar) at about 2:45pm, Providence Municipal
Police conspired to deprive us, the Moorish American Indigenous Peoples, of our pre-existing
rights when they arrived at 23 Acorn St, Providence, Rhode Island [02903]. Grand Sheik Jamhal
Talib Abdullah Bey stood up in concern mid-presentation to address a phone call he received.
Being worried, I went down stairs and became fearful as I witnessed several Providence Municipal
Police members stacked one behind the other in what appeared to be preparation for a raid. As I
went back inside, we agreed to have a peaceful conversation with the police members to gain
clarity of why they were present. In violation of Article 1 Section 6 of the Rode Island State
Constitution and the 5" Amendment of the Constitution for the united States of 1791, no written
complaint was presented and instead Municipal Police stated they were there under pretenses of
an “investigation”. Furthermore, they made claims of receiving a phone call, from a third party,
alleging to have seen an automatic rifle during the online presentation of our Religious, Law and
History class. Hereby, infringing on our pre-existing religious rights to a peaceful assembly and
the right to keep and bear arms, per the 1‘ and 24 Amendment of the Constitution for the united
States of 1791 and Article 1 Section 21 & 22 of the Rhode Island State Constitution. Upon
clarification of any and all confusion in regards to the alleged claims, and confirming we were
Moorish American Nationals, we assured Providence Municipal Police that no such weapons were
in our possession and that everyone was safe. The Providence Municipal Police continued to ask
questions, already answered, and advanced to call for more units in violation of their ethical code
of conduct, per Article 3 Section 7 and 8, with the intent to violate our rights by force. At this time
I felt threatened and harassed and requested for a Sheriff to be present. I was told, “ ..there is no

Sheriff, Providence police is all you get..”. In addition to the harassment, unmarked vehicles

Page 1 of 5
)0535-MSM-LDA Document 1 Filed 10/10/19 Page 12 of

  

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

 

arrived at the scene and un-uniformed police members approached and surrounded us, making me
feel in danger for my life. Providence Municipal Police treated me under colorable law which is
unlawful per Title 18, U.S.C., Section 241 & 242 and a direct violation of the Peace and Friendship
Treaty of 1786 between Morocco and the U.S. Finally, Municipal Police agreed that they had no
standing to be present at above referenced location and that they would investigate the number that

called in and created this situation to occur.

In conclusion, I am hereby making the claim that the Providence Municipal Police Department
knowingly and intentionally conspired to deprive me and the other Moorish Nationals of our

preexisting constitutional rights based on the following;

1, The Providence Police Department knowingly and intentionally conspired to deprive me
and the other Moorish Nationals of our rights secured by Article 1 section 6 of the Rhode
Island State Constitution and the 4 Amendment of the Constitution for the united States
of America, by attempting to unlawfully breach, search and clear the building that we were
having class in, without a warrant signed by a judge and without a written statement of

claim made against us. Which both constitutions state the following:

Art 1 Sec 6: The right of the people to be secure in their persons, papers and
possessions, against unreasonable searches and seizures shall not be violated; and
no warrant Shall issue, but on complaint in writing, upon probable cause,
supported by oath or affirmation, and describing as nearly as may be, the place to

be searched and the persons or things to be seized.

4 Amendment: The right of the people to be secure in their persons, papers, and
effects, against unreasonable searches and seizures, shall not be violated, and no
warrant shall issue, but upon probable cause, supported by oath or affirmation,
and particularly describing the place to be searched, and the persons or things to

be seized.

Page 2 of 5

 

 
  

D0535-MSM-LDA Document 1 Filed 10/10/19 Page 13 Ob

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

 

2. The Providence Police Department knowingly and intentionally conspired to deprive me
and the other Moorish Nationals of our rights secured by Article 1 section 22 of the Rhode
Island State Constitution and the 24 Amendment of the Constitution for the united States
of America, by attempting to unlawfully breach, search and clear the building that we were
having class in, without a warrant signed by a judge and without a written statement of
claim made against us, and take away any arms that they stated were in the building. Both

constitutions state the following:
Art 1 sec 22: The right of the people to keep and bare arms shall not be infringed.

2°¢ Amendment: A well-regulated militia, being necessary to the security of a free

state, the right of the people to keep and bare arms shall not be infringed.

3. The Providence Police Department knowingly and intentionally conspired to deprive me
and the other Moorish Nationals of our rights secured by Article 1 section 3 of the Rhode
Island State Constitution and the 1' Amendment of the Constitution for the united States
of America by attempting to unlawfully breach, search and clear the building that we were
having class in, without a warrant signed by a judge and without a written statement of
claim made against us and put an end to our religious meeting and peaceful assembly while
baring arms, which baring arms is no probable cause. Both constitutions state the

following:

Article 1 section 3: Freedom of religion: Whereas Almighty God hath created the
mind free; and all attempts to influence it by temporal punishments or burdens, or
by civil incapacitations, tend to beget habits of hypocrisy and meanness; and
whereas a principal object of our venerable ancestors, in their migration to this
country and their settlement of this state, was, as they expressed it, to hold forth a
lively experiment that a flourishing civil state may stand and be best maintained
with full liberty in religious concernments; we, therefore, declare that no person

Shall be compelled to frequent or to support any religious worship, place, or

Page 3 of 5

 
  

0535-MSM-LDA Document 1 Filed 10/10/19 Page 14 offaise

 

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

 

ministry whatever, except in fulfillment of such person's voluntary contract; nor
enforced, restrained, molested, or burdened in body or goods; nor disqualified from
holding any office; nor otherwise suffer on account of such person's religious
belief; and that every person shall be free to worship God according to the dictates
of such person's conscience, and to profess and by argument to maintain such
person's opinion in matters of religion; and that the same shall in no way diminish,

enlarge, or affect the civil capacity of any person.

1* Amendment: Congress shal make no law respecting an establishment of
religion, or prohibiting the free exercise thereof; or abridging the freedom of
speech, or of the press; or the right of the people peaceably to assemble; and to

petition the government for a redress of grievances.

4. The Providence Police Department knowingly and intentionally violated the State and

Federal constitutions specifically Article 6 of the Federal constitution and Article 3
(diversity) of the State constitution, both of which state that the constitution is the supreme
law of the land, including all treaties made, and that all persons in the position in public
office must take an oath to said constitution. The violation occurred when we stated that
we were Moorish American nationals to the Providence Police and they continued to
attempt to exercise personam, subject-matter and territorial jurisdiction. Meaning, since we
stated our national origin, the issue of diversity is primal and the municipal police should
have known that they lacked jurisdiction and pursuant to their oath of ethics as stated in
the RI Con, Art 3 sec 7 & 8, they were to report to the Mayor that they were in contact with
a foreign nation so that the Mayor could notify the chain of command; being the State and
the State was to then notify the Federal government of the issue of diversity pursuant to
Article 6 and Article 1 section 10 of the Federal constitution. Article 20 and 21 of the Treaty
of Amity and Commerce between the Moroccan Empire and the united States of America
of 1787, the Act of State Doctrine, the United Nations Decleration on the Rights of

Indigenous People, et alia.

Page 4 of 5

 
0535-MSM-LDA Document 1 Filed 10/10/19 Page 15 offiss

  

Treaty of Peace and Friendship of 1787 between the Empire of Morocco and the
United States.

 

Remedy, settlement and or relief is sought for the aforementioned injuries / tort in the form of 1
million dollars in lawful money, a written and public apology with the Mayor and Chief of Police
present, to include all of the municipal agents of the Providence police department who was present

on the date of the incident.
UNDER PENALTY OF PERJURY

Under penalty of perjury and persecution from the Moorish nation, do declare and state for the
record, to the best of my ability, that all claims and statements made in this affidavit are true,

factually based and not made for, nor intended to be used for fraud, misrepresentation, misprision
nor usurpation. A Fries Moorish American nation and citizen of: the: ‘free National Government of
Morocco, I am: J Gareth. Zipten ds Maan, { ys le, yet honor of my Moabite
Right to Jus Postliminii,

ancestors to time immemorial, exercising the Diving and Comutig

     

4
Witness: -< (ber PES.

   

 

Page 5 of 5

 
